              Case 3:20-cv-00086-CLB Document 15 Filed 07/02/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   CAROLYN B. CHEN, CSBN 256628
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8956
     Facsimile: (415) 744-0134
 6   E-Mail: carolyn.chen@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   PAUL KOZLOWSKI,                            )
                                                ) Case No.: 3:20-cv-00086-CLB
13                 Plaintiff,                   )
                                                ) DEFENDANT’S STATUS REPORT
14          vs.                                 )
                                                )
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18

19

20

21

22

23

24

25

26
               Case 3:20-cv-00086-CLB Document 15 Filed 07/02/20 Page 2 of 3




 1           Defendant, Commissioner of Social Security (Commissioner), by his undersigned attorneys,
 2   provides notice to the Court and Plaintiff that an electronic copy of the certified administrative record
 3   (e-CAR) has been prepared and can now be filed in this matter. However, the Commissioner advises the

 4   Court that, at this time, the Office of Appellate Operations (OAO) is not working at full capacity at its

 5   official worksite in Falls Church, Virginia. Although one staff member is now permitted to physically

 6   enter the office to work on a very limited basis, OAO is still unable to provide CD and hard copies of the

 7   CAR—which has typically been required in this Court—with any regularity, given the limited staff and
     overall volume of cases.
 8
             While the Commissioner typically files the e-CAR under seal, as required by the Court, this filing
 9
     is only accessible to the Court and not by the parties through CM/ECF. However, it is Defendant’s
10
     counsel’s understanding that a new event has been added to CM/ECF which will allow the Commissioner
11
     to file the e-CAR under seal and all case participants will have access to the e-CAR. Accordingly, the
12
     Commissioner requests that he be permitted to file the e-CAR under seal using this new event (“Certified
13
     Administrative Record under seal”) and be relieved of the requirement of preparing CD/hard copies of the
14
     CAR. This will allow Plaintiff to access the e-CAR through CM/ECF and for the case to move forward
15
     without further delay.
16           If the Court does not wish to relieve Defendant of the requirement to prepare CD/hard copies of the
17   CAR, the Commissioner sees no other option than to wait to file the CAR in this matter under the current
18   stay until OAO regains the capacity to provide these additional copies of the CAR.
19

20

21           Dated: July 1, 2020                            Respectfully submitted,
22                                                          NICHOLAS A. TRUTANICH
           The Commissioner is relieved of the              United States Attorney
23         requirement to provide hard copies/CD
           and may file the e-CAR under seal using          /s/ Carolyn B. Chen
24         new CM/ECF event.                                CAROLYN B. CHEN
                                                            Special Assistant United States Attorney
25         IT IS SO ORDERED.
26
           ________________________________________
           UNITED STATES MAGISTRATE JUDGE

     Defendant’s Status Report; No. 3:20-cv-00086-CLB   1
               Case 3:20-cv-00086-CLB Document 15 Filed 07/02/20 Page 3 of 3




 1                                           CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of DEFENDANT’S STATUS
 5
     REPORT on the following parties by electronically filing the foregoing with the Clerk of the District
 6
     Court using its ECF System, which provides electronic notice of the filing:
 7
             Lindsay F. Osterhout
 8           Lindsay@mydisabilityattorney.com
             Attorney for Plaintiff
 9

10           Dated: July 1, 2020
11
                                                          /s/ Carolyn B. Chen
12                                                        CAROLYN B. CHEN
                                                          Special Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     Def.’s Mot. for Stay; No. 3:20-cv-00086-CLB
